Citation Nr: 1718158	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, which granted and increased 20 percent rating for the Veteran's service connected chronic muscular back strain, effective November 30, 2007.

In a February 2011 decision, the Board denied a rating in excess of 20 percent for the Veteran's back disability.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his back disability.  See February 2011 Board Decision.  See also Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the Agency of Original Jurisdiction (AOJ) for additional development.  See id.   

While the remanded TDIU claim was being developed, a September 2012 rating decision granted an increased 40 percent rating for the service-connected chronic muscular back strain, effective from March 16, 2011.  See September 2012 Rating Decision.  

The case returned to the Board in July 2014, at which time the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the July 2014 Board decision denying entitlement to a TDIU, and to remand the issue to the Board for additional consideration.  The Court granted the JMR later that month.  

The case returned to the Board in June 2015, at which time the Board remanded the matter to the AOJ for additional development, including for consideration by the Director of the Compensation and Pension Service (Director) of whether a TDIU was warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2016) (stating that "rating boards should submit to the Director of Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a)).  See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).

In April 2016, the Acting Director of VA Compensation Service conducted an administrative review of the case and provided a negative determination.  See April 2016 Decision of the Acting Director of the Compensation and Pension Service.  

The case returned to the Board in September 2016, at which time the Board again remanded the matter to the AOJ for additional development, to include the provision of "another VA examination to determine the nature and severity of his service-connected muscular back strain, with full discussion on the impact of the disability in an occupational setting."  See September 2016 Board Decision.

That development having been completed, the claim has returned to the Board yet again.


FINDING OF FACT

Resolving reasonable doubt in his favor, the manifestations of the Veteran's service-connected back disability have been sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment since the November 30, 2007 date of his increased rating claim.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16(b), 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected chronic muscular back strain, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction above.  In particular, the Veteran maintains that his service-connected back condition precludes him from obtaining and maintaining gainful employment.  See, e.g., December 2009 VA Spine Examination Report; March 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); April 2011 Statement In Support of Claim (VA Form 21-4138); June 2014 Letter from the Veteran.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, the Veteran's sole service-connected disability is the chronic muscular back strain.  During the relevant appellate period, the Veteran's back condition has been in receipt of a 20 percent rating from November 30, 2007 to March 15, 2011, and a 40 percent rating since March 16, 2011.  Accordingly, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Although the Veteran fails to meet the minimum schedular percentage requirements for a TDIU, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  Rather, the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  As noted, neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363 (1993).   However, VA does consider such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Board may not award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the AOJ first submit the claim to the Director for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (the Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  As noted, the Board already remanded the claim to obtain such consideration in June 2015.  Thereafter, in an April 2016 determination, the Director concluded that entitlement to a TDIU on an extraschedular basis was not warranted.  

Although the Board may not award a TDIU on an extraschedular basis without the Director's decision, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review).  

The question remains, then, whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected back disability.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence reflects that the Veteran has a high school education.  See March 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); November 1996 Social Security Administration (SSA) Office of hearings and Appeals Decision.  Aside from his training as a truck driver, there is no evidence that he has undergone any additional education or training.  

His relevant post-service occupational experience has strictly involved physical labor, including truck driving, plumbing, dock loading, and welding.  See id.  See also March 2008 VA Spine Examination Report (noting the Veteran's report that he "work[ed] as a truck driver, welder, and plumber most of his adult life").  His most recent occupational experience has been as a truck driver and laborer with various companies until July 2007, after which time he remained unemployed.  See March 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); October 2012 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) from MFA Incorporated (reflecting that the Veteran was employed as a "truck driver/laborer" until his involuntary termination in July 2007).  See also March 2008 VA Spine Examination Report; December 2009 VA Spine Examination Report; March 2011 VA General Medical Examination Report; July 2013 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ); October 2016 VA Back (Thoracolumbar Spine) Conditions DBQ.  There is no evidence of experience or training in any other field.  

The Veteran maintains that the severity of his service-connected back disability, in part, resulted in the termination of his employment in July 2007.  See, e.g., December 2009 VA Spine Examination Report (reflecting the Veteran's report that his occupation as a truck driver ended due, in part, to problems with his lumbar pain and noting that he drove a "rough riding truck," which aggravated his back and led to his departure).  He further asserts that his back condition has precluded him from obtaining employment since that time.  See, e.g., March 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); April 2011 Statement In Support of Claim (VA Form 21-4138); June 2014 Letter from the Veteran.  Importantly, as noted above, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  And in the instant case, the Board finds that the criteria for entitlement to a TDIU are met.  

Specifically, the Board notes that VA examination reports of record reflect manifestations of his service-connected low back disorder that are productive of symptoms and functional limitations including occasional periods of incapacitation during which he is unable to get out of bed due to his back pain, as well as flare ups of back symptoms, including severe pain, weakened movement, excess fatigability, stiffness, fatigue, muscle spasms, abnormal gait, weakness, and decreased range of motion, precipitated by extended periods of sitting or increased walking, that render him unable to ambulate and require that he lay down or use a wheelchair until the pain subsides.  See, e.g., March 2008 VA Spine Examination Report; December 2009 VA Spine Examination Report; March 2011 VA General Medical Examination Report; July 2013 VA Back (Thoracolumbar Spine) Conditions DBQ.  Additionally, the Veteran's low back pathology and associated manifestations require constant use of a back brace, intermittent use of a cane, and occasional use of a wheelchair.  See id.  

Furthermore, although VA examiners ultimately found that the Veteran's spinal pathology did not render him unemployable, the examiners specifically stated that the functional effects of his back condition impacted his ability to work, precluding any type of physical employment.  See March 2008 VA Spine Examination Report (noting that the Veteran is precluded from "bending, lifting, or walking more than 20 yards"); December 2009 VA Spine Examination Report (reflecting that extended periods of sitting or increased walking cause flare ups of severe symptomatology); March 2011 VA General Medical Examination Report (finding that the Veteran's service-connected back pathology precluded "physical work"); July 2013 VA Back (Thoracolumbar Spine) Conditions DBQ (determining that the Veteran's service connected back disability impacted his ability to work).  Significantly, the October 2016 VA examiner determined that the Veteran's back condition precludes employment involving walking or standing for prolonged periods or any carrying, lifting, pushing, or pulling, and further found that the Veteran is "not able to work as a truck driver, dockworker, laborer and not able to carry/lift, kneel, squat and obtain a C[ommercial ]D[river's ]L[icense] as his has in the past."  See October 2016 VA Back (Thoracolumbar Spine) Conditions DBQ.  

Additionally, in finding that the Veteran was capable of some type of "sedentary" employment, the VA examiners determined that the Veteran's back condition imposed additional restrictions on any such nonphysical occupation.  In particular, the October 2016 VA examiner found that the Veteran's service-connected spine disorder required constant use of a cane and necessitated an ergonomically correct work station.  See id.  Additionally, the October 2016 VA examiner determined that the Veteran's "sedentary" employment activities were additionally limited in that lifting or carrying anything above 25 lbs. is prohibited; lifting or carrying 0 - 25 lbs. is restricted to two times per day, from waist height only; bending, twisting, and/or climbing are prohibited; standing is limited to 15 minutes, 6 times per day; walking is limited to 1 block, 2 times per day; sitting is limited to 30 minutes, 8 times per day; kneeling is limited to 1 time per day; squatting is limited to 1 time per day; pushing/pulling is limited to less than 25 lbs., 2 times per day; and driving is limited to 30 minutes, 4 times per day.  See id.  See also March 2011 VA General Medical Examination Report (reflecting that the Veteran's service connected back condition rendered him unable to drive for "more than 10 or 15 minutes" and unable to sit "longer than 2 hours"); July 2013 VA Back (Thoracolumbar Spine) Conditions DBQ (providing examples of occupational limitations including that the Veteran "needs some help dressing and bathing because he cannot bend over to get to his feet"; that his ambulation is limited to "approx[imately] 1 block with a cane";  and that he can only tolerate sitting "for an hour or two before he has to lay down and rest his back").  

Given these restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that the effects of the manifestations of his service-connected back disability are sufficiently incapacitating as to result in unemployability in light of the severity of his symptoms, occupational and educational history, and experience.  The Board notes that several of the VA examiners concluded it is possible the Veteran could do some type of work.  However, although the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this regard, the Board further notes that, despite the VA examiners' findings concerning the Veteran's purported ability to perform "sedentary" work, as previously noted, "substantially gainful employment" is defined as work which is more than marginal.  See Moore, 1 Vet. App. 356.  In the instant case, it is not clear that the type of work the Veteran could perform as described by the VA examiners would meet that requirement given the extensive restrictions and/or modifications required, as discussed above.  This is especially so when his employment history and educational and vocational attainment are taken into consideration.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected back disability, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. §§ 4.16(a), (b).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a TDIU on an extraschedular basis due to service connected chronic muscular back strain is granted effective November 30, 2007, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


